Citation Nr: 1515672	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  07-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides and as secondary to service-connected diabetes mellitus, type 2.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969, which included a tour of duty in the Republic of Vietnam.  This issue is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which determined that new and material evidence had been received to reopen a previously denied claim of service connection for hypertension and denied the claim on the merits, and also denied a rating in excess of 20 percent for diabetes mellitus.  A February 2007 rating decision (continuing the denial of a higher rating for diabetes mellitus) recharacterized the disability as diabetes mellitus with diabetic retinopathy, to acknowledge that service connection was established for retinopathy associated with the diabetes.  

A July 2010 Board decision (by an Acting Veterans Law Judge) reopened the claim of service connection for hypertension, and remanded to the RO for further development the issues of service connection for hypertension (on de novo review) and regarding the rating for diabetes mellitus with diabetic retinopathy.  In January 2013, the Acting Veterans Law Judge again remanded the case to the RO for additional development of the issues (to include entitlement to a TDIU rating which was noted to have been raised by the Veteran and his representative).  As the Veteran had requested a hearing, the case was reassigned to the undersigned for that purpose.  A videoconference hearing was held before the undersigned in November 2013; a transcript of the hearing is associated with the record.  

An April 2014 Board decision denied a rating higher than 20 percent for diabetes mellitus with diabetic retinopathy and service connection for hypertension, and remanded to the RO for additional development the issue of entitlement to a TDIU rating.  The Veteran appealed the Board's decision (to the extent that it denied service connection for hypertension, only) to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision to the extent that it denied service connection for hypertension, and remand the case to the Board.  In October 2014 the Court granted the Joint Motion and dismissed the appeal as to the remaining issue before it (i.e., a rating higher than 20 percent for diabetes mellitus with diabetic retinopathy).  

In December 2014, the Board requested a medical expert opinion through the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a); a response was received in March 2015.

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if action on his part is required.


FINDING OF FACT

Competent evidence shows that the Veteran has hypertension that has been related medically to his presumed exposure to Agent Orange during service in Vietnam.  


CONCLUSION OF LAW

Service connection for hypertension, as due to exposure to herbicides, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the claim of service connection for hypertension is favorable to the Veteran, no further action is required to comply with the VCAA. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and hypertension, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to certain herbicide agents during active service, a presumption of service connection exists if a veteran is diagnosed with certain enumerated diseases associated with such exposure, even if there is no record of such disease during service.  Hypertension is not an enumerated disease.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran seeks service connection for hypertension to include as due to exposure to herbicides or as secondary to his service-connected diabetes mellitus.  At a November 2013 hearing, he testified his hypertension was diagnosed after the diagnosis of his diabetes mellitus, and that his private doctor has related the hypertension to the diabetes (but that no VA doctor has done the same).  

It is undisputed that the Veteran, who served on active duty from November 1967 to October 1969, also served in Vietnam from December 1968 to October 1969.  Thus, by virtue of his service in Vietnam, he is presumed to have been exposed to herbicides therein.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis relating to hypertension; his blood pressure on service separation physical examination in October 1969 was 120/80.  Thus, on the basis of the service treatment records alone, hypertension is not shown to have had onset during service.  After service, the Veteran's record first shows a diagnosis of hypertension in 2002, by a private doctor (Dr. Rutkowski) who noted that the Veteran was hypertensive in 2001.  There is no continuity of symptomatology after service to support the Veteran's claim.  In any case, he is not claiming to have had hypertension or high blood pressure readings during service or for many years thereafter.  Additionally, it is noted that hypertension is not among the diseases listed as determined to be related to exposure to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  (However, this matter will be re-visited below.)  

This case turns on the question of whether service connection for hypertension may be granted on the basis that although the disability was first diagnosed after service, it is shown to be related to service, pursuant to 38 C.F.R. § 3.303(d) (direct service connection) or 38 C.F.R. § 3.310 (secondary service connection).  The record contains several medical opinions addressing this issue.  

A VA examining physician in August 2002 acknowledged that the Veteran had "potential Agent Orange exposure" having served in Vietnam, but did not offer any opinion on whether there was a connection between Agent Orange exposure and the Veteran's hypertension.  Rather, the examiner concluded that the diagnosed hypertension was not due to [service-connected] diabetes.  Unfortunately, rationale underpinning such a conclusion was not provided.  Then, in a December 2007 statement, Dr. Manoogian, a Board certified family practitioner, indicated that the Veteran had been his patient for 15 years and that it was his opinion that the Veteran's "hypertension can not [be] ruled out as a consequence of the Diabetes Mellitus."  However, this statement was also not supported by any rationale or reference to any medical principles or literature.  Nor was it based on a review of the claims file.  Further, it is not couched in definitive terms, and it merely demonstrates that the Veteran's hypertension may possibly be the result of his diabetes.  Therefore, VA opinions were sought, specifically on the question of whether the Veteran's service-connected diabetes caused or aggravated his hypertension.  The resulting VA examination reports of February 2011 and June 2013 offer medical opinions based on a review of the claims file and consideration of the Veteran's medical history, together with full explanation of rationale.  These opinions, finding that the Veteran's hypertension was not caused or aggravated by the diabetes, are unfavorable to the claim.  In part, it was explained that while hypertension could be negatively affected by the diabetes, in the Veteran's case it was not affected, as evidenced by his normal renal function.  

Given the foregoing, in an April 2014 decision, the Board denied the Veteran's claim of service connection for hypertension, finding that the evidence did not show that his disability was manifested in service or to a compensable degree within one year following separation from service; that it was not shown to be related to an injury, disease, or event in service including exposure to herbicides (i.e., hypertension was not among the diseases listed as determined to be related to exposure to herbicides, according to 38 C.F.R. §§ 3.307(a)(6), 3.309(e)); and that it was not shown to have been caused or aggravated by his service-connected diabetes mellitus.  

The Court subsequently vacated the Board's decision in October 2014 as to the service connection claim, and remanded the matter to the Board for readjudication consistent with a Joint Motion for Remand by the parties (Veteran and VA Secretary).  In the Joint Motion, it was noted that the Board did not consider whether VA failed to fulfill its duty to assist by not furnishing a VA medical opinion to specifically address whether the Veteran's hypertension may have been caused or aggravated by his exposure to herbicides in service.  It was further noted that the VA examinations of record did not include an opinion specifically in regard to herbicide exposure.  The parties in the Joint Motion referred to a 2010 conclusion of the National Academy of Sciences (NAS) Institute of Medicine, which the VA Secretary cited to in three separate Federal Register publications (see 77 Fed. Reg. 47,924 (Aug. 10, 2012); 75 Fed. Reg. 32,549 (June 8, 2010); and 75 Fed. Reg. 81,333 (Dec. 27, 2010)), that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (Sep. 29, 2011). 

In view of the evidence from the NAS cited in the Federal Register (as referenced above), and the lack of a medical opinion to resolve the specific medical question presented (as cited in the Joint Motion), the Board in December 2014 sought an advisory medical opinion from a VA internist (a VHA opinion), requesting a response to the following question:  is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to his exposure to herbicides in service?

In response, a VA internist concluded, in an opinion received in March 2015, that it is at least as likely as not that the Veteran's hypertension is etiologically related to his exposure to herbicides in service.  He cited to four different published medical studies as to the conflicting results on whether herbicide exposure can lead to the development of hypertension, and referred to the National Academy of Science's placement of the relationship of hypertension to herbicide agents in the "limited or suggestive evidence of association" category.  He also briefly summarized the Veteran's medical history.  There is no other medical opinion of record to the contrary relating to the etiologic question. 

In view of the foregoing, there is satisfactory proof that the Veteran's hypertension is etiologically related to his exposure to Agent Orange during service.  As noted, there is medical evidence including opinions of record that are unfavorable to the service connection claim both on a direct basis and on a secondary basis as it pertains to the service-connected diabetes mellitus.  However, the relationship between Agent Orange exposure and hypertension was not specifically addressed until the Board sought a medical opinion through the VHA, which found that the evidence was at least in equipoise that Agent Orange led to the development of the Veteran's hypertension.  The review and discussion of the VHA examiner is particularly probative and entitled to great weight. 

Accordingly, there is competent evidence supporting that the Veteran's hypertension is linked to his service as due to his exposure to Agent Orange therein.  As there is proof of actual direct causation, service connection for hypertension is warranted.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

ORDER

Service connection for hypertension is granted.   


REMAND

Regarding the of entitlement to a TDIU rating, on June 2013 VA examination the examiner opined that there would be limitations placed on the Veteran due to his service-connected disabilities, namely, limits in working with continuous physical exertion, in extreme temperature or moist areas, at unprotected heights, in isolated areas alone, and where prolonged walking or heavy labor was required.  Despite the limits, the examiner believed the Veteran would not be precluded from performing sedentary to mild physical employment.  He concluded that it was less likely than not that the Veteran's service-connected diabetes, either alone or in aggregate (with the other service-connected disabilities), rendered him unable to secure or follow a substantially gainful occupation during the period of the pending claim.  

Since then, a July 2013 rating decision increased the ratings for peripheral neuropathy of the extremities, associated with diabetes mellitus.  (A 30 percent rating was assigned for the left upper extremity, and 20 percent ratings were assigned for each of the other three extremities, each effective in June 2013.)  The total combined rating was 80 percent, which was an increase from the combined rating of 50 percent rating effective before June 2013.  

At a November 2013 hearing, the Veteran maintained that his peripheral neuropathy in particular resulted in permanent and total disability.  He testified that he was trained only as an insurance agent ("pretty much office work") and was required to drive for work on appointments to the homes of clients.  He described how his peripheral neuropathy kept him from doing even sedentary work.  The VA examiner in June 2013 had acknowledged the Veteran's report of constant severe pain and numbness in the extremities, yet she still found sedentary to mild physical labor was not precluded.  As this conclusion seemed at odds with the Veteran's testimony that if he performed any type of repetitive work, he was unable to use a "mouse" on a computer for more than about 10 minutes, or else his hand "falls asleep," an additional VA examination of his diabetic peripheral neuropathy was ordered.  In a June 2014 examination report, the examiner considered the Veteran's complaints and opined that while he would have difficulty with physical employability due to neuropathy, he would be capable of sedentary employment.  

The Board is left with the question of whether any sedentary jobs exist that the Veteran could perform.  Thus, an opinion by a vocational counselor is felt to be necessary to decide the claim.  

Moreover, the Board notes that in light of the favorable decision above regarding service connection for hypertension, the RO will be assigning an appropriate rating for hypertension, and that the claim for TDIU is inextricably intertwined with such action.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should implement the Board's award of service connection for hypertension, and assign an appropriate rating for the hypertension, and an effective date for the award.  Thereafter, the AOJ should review the record to determine if the evidence now supports an award of a TDIU rating for the period under consideration.  

2.  If a TDIU rating remains denied, the AOJ should arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected disabilities (particularly diabetes mellitus with diabetic retinopathy, peripheral neuropathy of both upper and lower extremities, and hypertension) have on his employability, considering his education (college degree) and occupational experience (work as an insurance agent for 30 years), but not the effects of age and any nonservice-connected disabilities. 

The counselor should opine whether the Veteran's service-connected disabilities preclude him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that remain feasible despite the disabilities.   The counselor should provide rationale for the opinion, to specifically include comment on the assessments of the June 2013 and June 2014 VA examiners who found the Veteran capable of sedentary work.

3.  The AOJ should then readjudicate the claim for a TDIU rating .  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


